          Case 3:20-cv-00131-DPM Document 4 Filed 05/20/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

DIANGELO HUFFMAN                                                 PLAINTIFF

v.                           No. 3:20-cv-131-DPM

CANDACE EDWARDS, Circuit
Court, Craighead County                                      DEFENDANT

                                    ORDER
     1. Motion for status update, Doc. 3, granted. Huffman must be
patient. It takes time for his papers to arrive in the mail, for the Court
to review them, and for the Court's Orders to make their way back to
Huffman.
     2. Motion to proceed in forma pauperis, Doc. 1, granted. Huffman
must pay the filing fee, but over time. 28 U.S.C. § 1915(b)(l). The Court
assesses an initial partial fee of $3.83. After the initial fee is collected,
Huffman's custodian must collect monthly payments from Huffman's
prison trust account each time the amount in the account exceeds
$10.00.     These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
       Case 3:20-cv-00131-DPM Document 4 Filed 05/20/20 Page 2 of 3



Huffman's behalf must be clearly identified by case name and case
number.
     3. The Court directs the Clerk to send a copy of this order to the
Administrator of the Craighead County Detention Center, 901 Willett
Road, Jonesboro, Arkansas 72401.
     4. The Court must screen Huffman's complaint. Doc. 2; 28 U.S.C.

§ 1915A. Public records show Huffman was charged with felony failure

to appear and is awaiting trial in Craighead County, Arkansas. State v.
Huffman, 16JCR-18-411. Huffman says he was wrongfully charged and
detained with a bond set too high. He also says he is facing revocation
proceedings based on past charges that were nolle prossed. And he
claims he was assaulted by another inmate at the jail. Doc. 2.
     Huffman's claim about the assault while in custody is a challenge
to his conditions of confinement. It must therefore be raised in a
separate lawsuit. That claim is therefore dismissed without prejudice.
     The Court must abstain from proceeding with the remainder of
Huffman's federal claims because his state criminal case is ongoing,
Arkansas has an important interest in enforcing its criminal laws, and
Huffman may raise his constitutional claims during his state criminal
proceedings. Younger v. Harris, 401 U.S. 37, 43-45 (1971); Mounkes v.
Conklin, 922 F. Supp. 1501, 1510-13 (D. Kansas 1996). Further, there's
no indication of the bad faith or type of extraordinary circumstances



                                   -2-
       Case 3:20-cv-00131-DPM Document 4 Filed 05/20/20 Page 3 of 3



that would make abstention inappropriate. Tony Alamo Christian
Ministries v. Selig, 664 F.3d 1245, 1254 (8th Cir. 2012).      Huffman's
remaining federal claims must therefore be put on hold until there's a
final disposition of his pending state charges.            Yamaha Motor
Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th Cir. 1999).

                                *     *    *
     This case is stayed;       and the Court directs the Clerk to
administratively terminate it. Huffman can move to reopen this case
after final disposition of his state case, including any appeal. Any
motion to reopen must be filed within sixty days of that final
disposition. If Huffman doesn't file a timely motion to reopen or a
status report by 20 May 2021, then the Court will reopen the case and
dismiss it without prejudice.
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge




                                     -3-
